DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments/Amendment
Applicant’s arguments, see pages 10-11, filed 21 April 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
The Amendment filed 21 April 2022 has been entered.  Claims 1, 4-10, and 12-28 remain pending in the application.  Applicant's amendments to the Claims have overcome the 112(b) rejection of claim 1 previously set forth in the Non-Final Office Action dated 24 November 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Deutsch on 12 May 2022.
The application has been amended as follows:  Claims 15-20, 22, and 23 are canceled.  
Allowable Subject Matter
Claims 1, 4-10, 12-14, 21, and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  as noted, Showman et al (US 8,561,921) does not disclose that the local operator interface includes separate inputs for the A- and B-side pressures.  Although this element is taught by Kott et al. (US 2007/0045289) no teaching or motivation was found that would have made it obvious to combine the references for the reasons noted by Applicant’s arguments of 21 April 2022.  Furthermore, Showman fails to disclose additional elements of claim 1 and, although each of these elements are taught individually in the prior art no single piece of prior art discloses them all, their combination in the instant invention in a meaningful and unified manner further distinguishes the claimed invention over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752